DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In Paragraph [0011], line 1: it appears Applicant intended “Figs. 2” to read --Figs. 2A and 2B-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0011], line 2: it appears Applicant intended “Figs. 2” to read --Figs. 2A and 2B-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0011], line 4: it appears Applicant intended “Figs. 2” to read --Figs. 2A and 2B-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0011], line 5: it appears Applicant intended “Figs. 2” to read --Figs. 2A and 2B-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0011], line 11: it appears Applicant intended “Fig. 2(a)” to read --Fig. 2A-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0011], line 15: it appears Applicant intended “Fig. 2(b)” to read --Fig. 2B-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0012], line 6: it appears Applicant intended both instances of “Figs. 2” to read --Figs. 2A and 2B-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0012], line 8: it appears Applicant intended “Figs. 2” to read --Figs. 2A and 2B-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0013], line 1: it appears Applicant intended “Figs. 3” to read --Figs. 3A to 3C-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0013], lines 2-3: it appears Applicant intended “Fig. 3(a)” to read --Fig. 3A-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0013], line 4: it appears Applicant intended “Fig. 3(b)” to read --Fig. 3B-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0013], line 5: it appears Applicant intended “Fig. 3(c)” to read --Fig. 3C-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0013], line 6: it appears Applicant intended “Figs. 3” to read --Figs. 3A to 3C-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0013], line 8: it appears Applicant intended “Fig. 3(c)” to read --Fig. 3C-- in order to be consistent with the preliminary amendment dated 12/02/2019;
In Paragraph [0016], line 1: it appears Applicant intended “to be distance” to read --to be a distance--.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: on line 2, it appears Applicant intended “according to speed” to read --according to a speed--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: on line 2, it appears Applicant intended “less than vehicle width” to read --less than a vehicle width--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
on lines 2-3, it appears Applicant intended “a target trajectory” to read --the target trajectory-- as antecedent basis for the term has been previously established in claim 1;
on line 3, it appears Applicant intended “a running trajectory” to read --the running trajectory-- as antecedent basis for the term has been previously established in claim 1.  
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 3, it is respectfully suggested that Applicant replace the informal language “acceleration/deceleration control” with the more formal --one of acceleration control or deceleration control--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on line 3, it is respectfully suggested that Applicant replace the informal language “acceleration/deceleration control” with the more formal --one of acceleration control or deceleration control--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: on line 3, it is respectfully suggested that Applicant replace the informal language “acceleration/deceleration control” with the more formal --one of acceleration control or deceleration control--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
on line 4, it appears Applicant intended “a curvature radius of a turn” to read --the curvature radius of the turn-- as antecedent basis for the term has been previously established in claim 9;
on line 5, it appears Applicant intended “a closest approach distance” to read --the closest approach distance-- as antecedent basis for the term has been previously established in claim 9;
on line 6, it appears Applicant intended “a preset distance” to read --the preset distance-- as antecedent basis for the term has been previously established in the claim 9.  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: on line 2, it appears Applicant intended “less than vehicle width” to read --less than a vehicle width--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: on line 2, it appears Applicant intended “less than vehicle width” to read --less than a vehicle width--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 
on line 13, it is respectfully suggested that Applicant replace the informal language “acceleration/deceleration control” with the more formal --one of acceleration control or deceleration control--;
on line 18, it appears Applicant intended “the actuator associated with the steering, braking, and driving-- to read --an actuator associated with steering, braking, and driving of the following vehicle-- as each of these terms is being recited for the first time in the claim.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Regarding the “receiving portion”, the Specification identifies the corresponding structure as being a vehicle-to-vehicle communication device (see Paragraph [0010]).  Accordingly, the “receiving portion” is being interpreted to cover the aforementioned corresponding structure, and equivalents thereof.  Regarding the “external environment recognition portion”, the Specification identifies the corresponding structure as a sensor such as a stereo camera or a laser radar (see Paragraphs [0010] and [0019]).  Accordingly, the “external environment recognition portion” is being interpreted to cover the aforementioned corresponding structure, and equivalents thereof.  Regarding the limitations “a target trajectory acquisition portion” and “an actuator control output portion” in claims 1-8; and “a target trajectory generation portion”, “a vehicle motion control portion”, and “an actuator control output portion” in claim 14, Applicant’s disclosure fails to identify or describe a corresponding structure for performing the function(s) associated with each of the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, capable of  performing follow-up cruising (emphasis added), which in itself at best suggests an associated function of the apparatus, and that the claim does not explicitly recite that the follow-up cruising is performed relative to any particular element.  Claims 10-11 fail to positively recite any additional structural limitations or additional/different functional limitations performed by the vehicle motion control apparatus, and are therefore rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as being directed to a single means claim.
Claims 12-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that capable of  performing follow-up cruising (emphasis added), which in itself at best suggests an associated function of the apparatus, and that the claim does not explicitly recite that the follow-up cruising is performed relative to any particular element.  Claim 13 fails to positively recite any additional structural limitations or additional/different functional limitations performed by the vehicle motion control apparatus, and is therefore rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as being directed to a single means claim by virtue of it dependency on claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claim limitations “target trajectory acquisition portion” and “actuator control output portion”, as recited in at least claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Here, the disclosure is devoid of any structure that performs the function(s) in at least claim 1.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-8 are rejected as being indefinite by virtue of their dependency on claim 1.  For purposes of examination in this Office Action, it is understood that any structure (e.g., a computing system or processor) that is capable of or that has been configured to perform the claimed functions shall be considered as applicable prior art for disclosing or teaching the aforementioned limitations.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "closest 
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, in part, a “wherein” clause in lines 3-7 which renders the claim indefinite because the metes and bounds of subject matter for which patent protection is being sought are not clearly defined.  Here it is unclear whether infringement would occur by simply having a vehicle motion control apparatus of a following vehicle that is non-mechanically linked to a preceding vehicle and thus capable of performing follow-up cruising”, or whether infringement would occur when having the aforementioned apparatus and also outputting a command to implement acceleration control or deceleration control as recited in the “wherein” clause.  It is noted that the limitations in 
Claim 9 recites, in part, the limitation “a closest approach distance” in lines 6-7.  The term "closest approach distance" in claim 9 is a relative term which renders the claim indefinite.  The term "closest approach distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear what type of distance would have constituted a closest approach distance between two vehicles.  Claims 10-11 are rejected as being indefinite 
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, in part, a “wherein” clause in lines 3-7 which renders the claim indefinite because the metes and bounds of subject matter for which patent protection is being sought are not clearly defined.  Here it is unclear whether infringement would occur by simply having a vehicle motion control apparatus of a following vehicle that is non-mechanically linked to a preceding vehicle and thus capable of performing follow-up cruising”, or whether infringement would occur when having the aforementioned apparatus and also outputting a command to an actuator as recited in the “wherein” clause.  It is noted that the limitations in the “wherein” clause are not positively recited as being associated with the claimed vehicle motion control apparatus nor the function of performing follow-up cruising.  As such, it is unclear whether the “wherein” clause has a limiting effect on the language of the claim, and therefore the metes and bounds of the subject matter claimed is unclear.  Claim 13 is rejected as being indefinite by virtue of their dependency on claim 12.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, because the claim recites 
Claim 12 recites, in part, the limitation “a closest approach distance” in lines 6-7.  The term "closest approach distance" in claim 12 is a relative term which renders the claim indefinite.  The term "closest approach distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear what type of distance would have constituted a closest approach distance between two vehicles.  Claim 13 is rejected as being indefinite by virtue of their dependency on claim 12.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, “a closest approach distance between the preceding vehicle and the following vehicle” is understood as being a distance between a point or portion of the preceding vehicle that is closer to the following vehicle than any other point or portion of the preceding vehicle.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claim limitations “target trajectory generation portion”, “vehicle motion control portion”, and “actuator control output portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitations “target trajectory acquisition step configured to […]” and “actuator control output step configured to […]” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, while the claim recites the term “step”, the claim does not use the explicit phrase “step for.”  The claim does however recite the phrase “step configured to” (emphasis added) which makes it unclear whether Applicant has intended to invoke an interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding how the function is accomplished due to the “configured to” language, or whether Applicant has simply intended for the subject matter of the claim to encompass the function itself.  The boundaries of this claim limitation are ambiguous; therefore, the 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "closest approach distance" in claim 15 is a relative term which renders the claim indefinite.  The term "closest approach distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear what type of distance would have constituted a closest approach distance between two vehicles.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, “a closest approach distance between the preceding vehicle and the following vehicle” is understood as being a distance between a point or portion of the preceding vehicle that is closer to the following vehicle than any other point or portion of the preceding vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-13, and 15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schmidt et al. (U.S. Publication No. 2006/0229804 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Schmidt discloses a vehicle motion control apparatus of a following vehicle (following vehicle 52) that is non-mechanically linked to a preceding vehicle (lead vehicle 50) and thus capable of performing follow-up cruising (see at least: Schmidt, Abstract and Paragraphs [0017], [0019], [0071]), the vehicle motion control apparatus comprising: 
a target trajectory acquisition portion (at least following vehicle controller 41 or path planning module) configured to acquire a target trajectory for enabling the following vehicle to follow a running trajectory of the preceding vehicle, the target trajectory being generated according to acquired information regarding the preceding vehicle (see at ; and 
an actuator control output portion (at least following vehicle controller 41) configured to output to a control portion of an actuator which is associated with steering, braking, and driving of the following vehicle, a command for making the following vehicle follow the preceding vehicle with a closest approach distance between the preceding vehicle and the following vehicle maintained at a preset distance based on the target trajectory acquired by the target trajectory acquisition portion (see at least: Schmidt, Paragraphs [0019]-[0020], [0026], [0041], [0067]-[0069], and Figs. 6-7).

Regarding Claim 2:
Schmidt discloses the vehicle motion control apparatus described in claim 1, wherein the actuator control output portion is configured to output to the control portion of the actuator the command for making the following vehicle follow the preceding vehicle while maintaining the closest approach distance without limitation on a curvature radius of a turn of the preceding vehicle (see at least: Schmidt, Paragraphs [0021], [0026], [0068]-[0069], and Figs. 6-7; wherein Schmidt discloses that the following .

Regarding Claim 8:
Schmidt discloses the vehicle motion control apparatus described in claim 1, wherein the actuator control output portion is configured to output a command to implement acceleration/deceleration control according to a relative angle of the preceding vehicle with respect to the following vehicle (see at least: Schmidt, Paragraph [0031]).

Regarding Claim 9:
Schmidt discloses a vehicle motion control apparatus of a following vehicle (following vehicle 52) that is non-mechanically linked to a preceding vehicle (lead vehicle 50) and thus capable of performing follow-up cruising (see at least: Schmidt, Abstract and Paragraphs [0017], [0019], [0071]).
Regarding the limitation wherein a command to implement acceleration/deceleration control on the following vehicle according to a curvature radius of a turn of the preceding vehicle is outputted to an actuator associated with steering, braking, and driving of the following vehicle, the command being configured to make the following vehicle travel with a closest approach distance from the preceding vehicle limited to a preset distance, this limitation is not deemed to further limit the subject matter established in the preamble of claim 9, and therefore has not been given patentable weight.  However, attention should be drawn to discussion of claim 1 above 

Regarding Claim 10:
Schmidt discloses the vehicle motion control apparatus described in claim 9 (see discussion of claim 9 above). 
Regarding the limitation wherein a command is outputted to an actuator associated with steering, braking, and driving of the following vehicle, the command being configured to implement deceleration control on the following vehicle as a curvature radius of a turn of the preceding vehicle is decreased and thus make the following vehicle travel with a closest approach distance between the preceding vehicle and the following vehicle limited to a preset distance, this limitation is not deemed to further limit the subject matter established in the preamble of claim 9, and therefore has not been given patentable weight.  However, attention should be drawn to at least the discussion of claim 7 (particularly Paragraphs [0045]-[0046], [0051]-[0053], [0055], [0069] of the Kodaira reference) with regards to the limitations recited in the aforementioned “wherein” clause.

Regarding Claim 11:
Schmidt discloses the vehicle motion control apparatus described in claim 10 (see discussion of claim 9 above).
 wherein the closest approach distance is set less than vehicle width of the following vehicle, this limitation is not deemed to further limit the subject matter established in the preamble of claim 9, and therefore has not been given patentable weight.  However, attention should be drawn to at least the discussion of claims 3-5 below with regards to the limitations recited in the aforementioned “wherein” clause.

Regarding Claim 12:
Schmidt discloses a vehicle motion control apparatus of a following vehicle (following vehicle 52) that is non-mechanically linked to a preceding vehicle (lead vehicle 50) and thus capable of performing follow-up cruising (see at least: Schmidt, Abstract and Paragraphs [0017], [0019], [0071]).
Regarding the limitation wherein a command is outputted to an actuator associated with steering, braking, and driving of the following vehicle, the command being configured to make the following vehicle travel with a closest approach distance between the preceding vehicle and the following vehicle maintained at a preset distance, regardless of variation in a curvature radius of a turn of the preceding vehicle, this limitation is not deemed to further limit the subject matter established in the preamble of claim 12, and therefore has not been given patentable weight.  However, attention should be drawn to discussion of claims 1 and 2 above (particularly Paragraphs [0019]-[0021], [0026], [0041], [0067]-[0069], and Figs. 6-7 of the Schmidt reference) with regards to the limitations recited in the aforementioned “wherein” clause.

Regarding Claim 13:
Schmidt discloses the vehicle motion control apparatus described in claim 12 (see discussion of claim 12 above).
Regarding the limitation wherein the closest approach distance is set less than vehicle width of the following vehicle  this limitation is not deemed to further limit the subject matter established in the preamble of claim 12, and therefore has not been given patentable weight.  However, attention should be drawn to at least the discussion of claims 3-5 below with regards to the limitations recited in the aforementioned “wherein” clause..

Regarding Claim 15:
Schmidt discloses a vehicle motion control method of a following vehicle (following vehicle 52) that is non-mechanically linked to a preceding vehicle (lead vehicle 50) and thus capable of performing follow-up cruising (see at least: Schmidt, Abstract and Paragraphs [0017], [0019], [0071]), the vehicle motion control method comprising: 
a target trajectory acquisition step configured to acquire a target trajectory for enabling the following vehicle to follow a running trajectory of the preceding vehicle, the target trajectory being generated based on acquired information regarding the preceding vehicle (see at least: Schmidt, Paragraphs [0021], [0032], [0067], [0077]; wherein when taking the disclosure of Schmidt as a whole, Schmidt discloses that the following vehicle traces the path of the lead vehicle based on information received from the lead vehicle, and therefore acquires a target trajectory to trace/follow that is ; and 
an actuator control output step configured to output to a control portion of an actuator which is associated with steering and braking-driving operations of the following vehicle, a command to follow the preceding vehicle with a closest approach distance between the preceding vehicle and the following vehicle limited to a preset distance based on the target trajectory acquired by the target trajectory acquisition step (see at least: Schmidt, Paragraphs [0019]-[0020], [0026], [0041], [0067]-[0069], and Figs. 6-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2006/0229804 A1) as applied to claim 1 above, and further in view of Amla et al. (U.S. Publication No. 2017/0168503 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 3:
While Schmidt discloses that the following vehicle follows the preceding vehicle while maintaining a safe, uniform, or minimum distance (closest approach distance 56/156) with the preceding vehicle, Schmidt does not appear explicit regarding the vehicle motion control apparatus described in claim 1, wherein the closest approach distance is set according to speed of the preceding vehicle.  Similar to Schmidt, Amla teaches an invention in which a following vehicle follows a preceding vehicle (see at least: Amla, Abstract).  Amla further teaches that the inter-vehicle distance between the two vehicles is set according to speed of the preceding vehicle (see at least: Amla, Paragraphs [0057]-[0058]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Amla in the invention of Schmidt such that the closest approach distance between the following vehicle and the preceding vehicle was set according to speed of the preceding vehicle.  The claim would have been obvious because a particular known technique of setting a gap between a following vehicle and a preceding vehicle according to speed was recognized as part of the ordinary capabilities of one skilled in the art, as taught by Amla, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the 

Regarding Claim 4:
Modified Schmidt teaches the vehicle motion control apparatus described in claim 3, wherein the closest approach distance is decreased with a decrease in the speed of the preceding vehicle (see at least: Amla, Paragraphs [0057]-[0058]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2006/0229804 A1) in view of Amla (US 2017/0168503 A1) (hereinafter referred to as ‘modified Schmidt’) as applied to claim 4 above, and further in view of Miller (‘6 Strange Things the Government Knows about your Body’) and Decosoup (‘The Dimensions of an One Car and a Two Car Garage’), or, alternatively and further in view of Decosoup (‘The Dimensions of an One Car and a Two Car Garage’) and Mudalige (U.S. Publication No. 2010/0256852 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
While modified Schmidt teaches the vehicle motion control apparatus described in claim 4, wherein the closest approach distance is set to reduce the possibility of a human to insert himself/herself between the vehicles and/or that the closest approach distance is set to reduce wind resistance and increase drafting capabilities, modified Schmidt does not appear explicit in that the closest approach distance is set less than vehicle width of the following vehicle.
Regarding setting the closest approach distance to reduce the possibility of a human to insert himself/herself between the vehicles, Miller teaches that the average width of a human is 16.1 inches (40.9 cm) for men and 14.2 inches (36.1 cm) for women.  Decosoup teaches that the average width of a vehicle is between 1.8 meters and 1.9 meters.  Accordingly, based on this information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that when the closest approach distance is set to reduce the possibility of a human inserting himself/herself between vehicles, then the closest approach distance was being set to less than a vehicle width of the following vehicle because a width of a human (0.36m-0.41m) is clearly less than an average vehicle width of 1.8m-1.9m.  This is deemed to be within the ordinary capabilities, skills and common sense available to one of ordinary skill in the art based on the teachings above.  As such, one would have been motivated to set the closest approach distance to less than a vehicle width of the following vehicle in order to discourage people from inserting themselves between the following vehicle and the preceding vehicle as taught 
Regarding setting the closest approach distance to reduce wind resistance and increase drafting capabilities, Decosoup teaches that the average width of a vehicle is between 1.8 meters and 1.9 meters, while Mudalige teaches that in order to reduce wind resistance while following a vehicle, an inter-vehicle distance or gap should be less than 1.5-2 meters (see at least: Mudalige, Paragraph [0139]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that by setting the closest approach distance to being less than at 1.5-1.8 meters (which is within the range taught by Mudalige), then the closest approach distance was being set to less than an average vehicle width of 1.8-1.9 meters (i.e., a width of the following vehicle).  This is deemed to be within the ordinary capabilities, skills and common sense available to one of ordinary skill in the art based on the teachings above.  Furthermore, in this instance, one would have been motivated to set the closest approach distance to less than a vehicle width of an average vehicle (which encompasses the following vehicle) because it would have provided savings in fuel consumption (see at least: Mudalige, Paragraph [0139]).
Alternatively, the claim would have been obvious because a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp (the known options being setting the distance to be less than the width of the following vehicle or setting the distance to be equal to or greater than the width of the following vehicle).  If this leads to the anticipated success of having the following vehicle . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2006/0229804 A1) as applied to claim 1 above, and further in view of Kawashima (U.S. Publication No. 2018/0237066 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 6:
Schmidt discloses the vehicle motion control apparatus described in claim 1, wherein the target trajectory acquisition portion is configured to acquire a target trajectory generated based on a running trajectory traced by the preceding vehicle as discussed in claim 1 above, but does not appear explicit in that the target trajectory generated based on a running trajectory traced by a geometric center of the preceding vehicle.  Kawashima teaches that a target trajectory to be followed by a following vehicle is generated based on a running trajectory traced by a geometric center of a preceding vehicle (see at least: Kawashima, Paragraph [0057] and Figs. 2A-2C).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kawashima in the invention of Schmidt in order to have the target trajectory be based on a running trajectory traced by the preceding vehicle.  The claim would have been obvious because a particular known technique of defining a trajectory based on a geometric center of a vehicle was recognized as part of the ordinary capabilities of one skilled in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2006/0229804 A1) as applied to claim 1 above, and further in view of Kodaira (U.S. Publication No. 2015/0329108 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 7:
While Schmidt discloses the vehicle motion control apparatus described in claim 1, wherein the actuator control output portion is configured to output to the control portion of the actuator a command to implement acceleration/deceleration control on the following vehicle (see at least: Schmidt, Paragraphs [0019]-[0020], [0026], [0041]), and that the control is performed even when the preceding vehicle is turning (see at least: Schmidt, Paragraph [0069] and Fig. 7), Schmidt does not appear explicit in that the command to implement acceleration/deceleration control on the following vehicle is according to a curvature radius of a turn of the preceding vehicle.  Kodaira teaches that when following a trajectory associated with a preceding vehicle, acceleration/deceleration control on a following vehicle is implemented according to a curvature radius of a turn of the preceding vehicle (i.e., according to a curvature radius of a turn of a trajectory established by a preceding vehicle) (see at least: Kodaira, Paragraphs [0045]-[0046], [0051]-[0053], [0055], [0069]).  It would have been obvious to .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaira (U.S. Publication No. 2015/0329108 A1) in view of Darms et al. (U.S. Publication No. 2017/0166207 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 14:
Kodaira discloses a vehicle motion control system of a following vehicle that is non-mechanically linked to a preceding vehicle and thus capable of performing follow-up cruising (see at least: Kodaira, Paragraphs [0045]-[0046], the vehicle motion control system comprising: 
an external environment recognition portion (front part detecting device 13) configured to recognize the preceding vehicle and acquire preceding vehicle recognition information (see at least: Kodaira, Paragraph [0042]);
a target trajectory generation portion (ECU 7) configured to generate a target trajectory for enabling the following vehicle to follow the preceding vehicle (see at least: Kodaira, Paragraphs [0045]-[0046]);
a vehicle motion control portion (ECU 7) configured to output a command to make the following vehicle travel while acceleration/deceleration control is implemented on the following vehicle according to a curvature radius of a turn of the preceding vehicle based on the target trajectory generated by the target trajectory generation portion (see at least: Kodaira, Paragraphs [0051]-[0053], [0055], [0069]); and 
an actuator control output portion (ECU 7 and/or travel control device), into which the command from the vehicle motion control portion is entered, the actuator control output portion being configured to output the command to the actuator associated with the steering, braking, and driving (see at least: Kodaira, Paragraphs [0033], [0036], [0041], [0045]).
Cumulatively, Kodaira teaches an invention in which a target trajectory to be followed by the following vehicle is generated, and that this target trajectory allows the following vehicle to automatically follow the preceding vehicle, including following the preceding vehicle with a constant inter-vehicular distance (see at least: Kodaira, Paragraphs [0045]-[0046]).  Kodaira, however, does not appear explicit regarding the details regarding how the target trajectory is generated, and therefore does not appear explicit regarding the limitations of:
a receiving portion configured to receive preceding vehicle information that is transmitted from the preceding vehicle; 
an external environment recognition portion configured to recognize the preceding vehicle and acquire preceding vehicle recognition information; 
a target trajectory generation portion configured to generate a target trajectory for enabling the following vehicle to follow a running trajectory of the preceding vehicle based on the preceding vehicle information received by the receiving portion and the preceding vehicle recognition information acquired by the external environment recognition portion.
Darms, similar to Kodaira, teaches an invention for automatically controlling a following vehicle to follow a preceding vehicle (see at least: Darms, Abstract).  Darms teaches how a trajectory would have been generated for following the preceding vehicle.  As such, Darms teaches a vehicle motion control system comprising:
a receiving portion (communication device of capture unit 25) configured to receive preceding vehicle information that is transmitted from the preceding vehicle (see at least: Darms, Paragraph [0030], [0050], [0061]); 
an external environment recognition portion (sensors 21 of capture unit 25) configured to recognize the preceding vehicle and acquire preceding vehicle recognition information (see at least: Darms, Paragraphs [0021], [0023], [0047], [0049], [0054]); 
a target trajectory generation portion configured to generate a target trajectory for enabling the following vehicle to follow a running trajectory of the preceding vehicle based on the preceding vehicle information received by the receiving portion and the preceding vehicle recognition information acquired by the external environment recognition portion (see at least: Darms, Paragraphs [0031], [0050], [0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Darms in the invention of Kodaira such that a target trajectory for enabling the following vehicle to follow the preceding vehicle, as required by Kodaira, was established using a running trajectory of the preceding vehicle based on preceding vehicle information received and sense preceding vehicle recognition information, as taught by Darms.  The claim would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nadeem Odeh/Primary Examiner, Art Unit 3669